Citation Nr: 1549484	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a service-connected burial allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1974.  He died in October 2005, and the appellant is his daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Regional Office (RO) in Oakland, California.

The Board notes that in other decisions not on appeal, a non-service connected burial allowance and dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 has been granted.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in October 2005, and the immediate cause of death was listed as multiple blunt force injuries.  The death certificate additionally indicates that the Veteran died as a pedestrian injured in a collision with a motor vehicle.
 
2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; bronchial asthma, rated as 30 percent disabling; and sinusitis, rated as noncompensably disabling.  The Veteran had also been determined to not be competent. 
 
3.  In giving the Veteran the benefit of the doubt, the Veteran's PTSD is at least as likely as not a cause of his disorientation and wanderings.
 
4.  The evidence shows that it is at least as likely as not that the Veteran died as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

2.  The criteria for entitlement to a service-connected burial allowance have been met.  38 U.S.C.A. §§ 2302, 2303, 2305, 5107 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants entitlement to service connection for the cause of the Veteran's death and entitlement to service-connected burial allowance, which constitutes a complete grant of the appellant's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these two issues.

II.  Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a)  requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  As reflected above, the certificate of death indicates that the Veteran died in October 2005.  The immediate cause of death was multiple blunt force injuries.  No underlying causes were noted, and no other contributing conditions were noted.  The death certificate additionally listed that the Veteran died as a pedestrian injured in a collision with a motor vehicle on the street.

At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder, rated as 100 percent disabling; bronchial asthma, rated as 30 percent disabling; and sinusitis, rated as noncompensably disabling.  The Veteran had also been determined to not be competent.

The appellant has argued that the Veteran died due to his PTSD.  She related that her father was disoriented while crossing the street and died instantly after being hit by a car.  As such, the appellant has essentially suggested a res ipsa loquitor (a Latin phrase for "the thing speaks for itself") argument.

The Veteran had been in receipt of a schedular 100 percent disability rating for PTSD effective from April 1993.  VA had adjudicated the Veteran to not be competent to manage his VA benefits from September 2003.  VA treatment center records through 2003 reflect a pattern of frequent hospitalizations due to suicidal ideation and alcoholism.

In light of the above, the Board finds the appellant's res ipsa loquitur argument to be compelling.  As such, and in applying the benefit of the doubt standard, the evidence reflects that the Veteran's PTSD is at least as likely as not to have caused him to wander into the street where he was struck by an automobile and killed.  Thus, service connection for the cause of the Veteran's death is granted. 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Burial Allowance and Plot or Internment Allowance

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2015).

If a Veteran's death is not service-connected, payment may be made toward the Veteran's funeral and burial expenses, including transportation, subject to the following conditions: (1) at the time of death the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and there is no next of kin claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b) (2015).

Expenses are also payable if a Veteran dies from nonservice-connected causes while hospitalized by VA, which requires either hospitalization at a VA facility or at a non-VA facility pursuant to VA directive for acute medical care.  38 C.F.R. § 3.1600(c) (2015).  Hospitalization also includes residence at a domiciliary or nursing home under VA authority.  Expenses are also payable if the Veteran died while traveling pursuant to VA authorization and at VA expense for the purpose of examination, treatment, or care.  38 C.F.R. § 3.1605(a) (2015).

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a Veteran dies from nonservice-connected causes.  38 C.F.R. § 3.1600(a), (f) (2015).  See also 38 U.S.C.A. § 2303(b).

 Claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses." 3 8 C.F.R. § 3.1601(a)(1).

Claims for burial and funeral expenses and plot or interment allowance must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; see also 38 C.F.R. § 3.1601(a) (requiring that claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within two years after the permanent burial or cremation of the body).  This time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a Veteran's body to the place of burial when the Veteran died while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).  If a claimant's application is incomplete at the time it is originally submitted, VA shall notify the applicant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no allowance may be paid.  Id.  

As detailed above, the Board has determined that the Veteran's death was the result of a service-connected disability.  The appellant's claim for burial benefits was received in March 2009, which is not within two years of the burial of the Veteran.  However, the time limit promulgated by 38 U.S.C.A. § 2304 and 38 C.F.R. § 3.1601(a) does not apply to claims for service-connected burial allowance.  Consequently, entitlement to burial benefits at the rate set forth in 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a) for a Veteran who died of a service-connected disability is warranted in this case.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 

Entitlement to service-connected burial allowance is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


